Citation Nr: 1131094	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1988 to September 1988 and from April 1989 to December 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In an August 2004 VA medical record, the Veteran stated that she favored her left knee so much that her right knee now had effusion.  At the February 2007 VA examination, the Veteran stated that she began having problems with her right knee during service, due to placing more stress on it after her left knee injury.  on remand, the RO should clarify if the Veteran is claiming service connection for a right knee disorder as secondary to her service-connected left knee disability, and, if she answers in the affirmative, provide appropriate notice with respect to claims for secondary service connection under 38 C.F.R. § 3.310 (2010).

Additionally, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the adequacy and probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Additionally, a medical opinion must address all appropriate theories of entitlement and be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Here, the Veteran asserts entitlement to service connection for a right knee disorder.  Service treatment records contain diagnoses of right knee patella tendonitis, retropatellar pain syndrome, patellofemoral syndrome, and medial plica.  VA medical records from 2003 through 2009 contain diagnoses of right knee pain, chondromalacia, right knee arthroscopy, partial resection of medial meniscus, effusion, degenerative joint disease, and posttraumatic arthritis.  

A February 2007 VA examination was conducted upon a review of the claims file.  The examiner diagnosed symptomatic right knee meniscal tear, status-post meniscectomy with associated mild and early osteoarthritis.  The examiner provided an opinion that the right knee condition was less likely than not secondary to right knee pain during active duty because an in-service April 1990 examination was essentially normal.  The examiner also noted that in 2004 the Veteran had a meniscal injury.  Thus, the condition is a recent injury and was not diagnosed during service.  Additionally, the examiner opined that the osteoarthritis was less likely than not present during active duty, because it would be more severe 12 years later.  The examiner then stated that although there was retropatellar pain syndrome during service, most likely it had resolved, and that neither the meniscal injury nor osteoarthritis was secondary to retropatellar pain syndrome.  

Although the examiner opined that the current disabilities were not due to the in-service retropatellar pain syndrome, he did not provide an opinion regarding whether the in-service symptoms or condition caused the meniscal injury or the arthritis.  Rather, it appears that the examiner opined that the arthritis and the meniscal tear were not present during service.  Additionally, the examiner did not provide any rationale for the conclusion that the retropatellar pain syndrome had resolved, particularly in light of the Veteran's continued complaints of pain.  Further, the examiner did not address the presence of in-service diagnoses of patellofemoral syndrome, patella tendonitis, medial plica or the post-service diagnoses of chondromalacia, posttraumatic arthritis, and right knee effusion.  Accordingly, clarification from this examiner is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request clarification regarding her claim for service connection, to include whether she is also claiming service connection for a right knee disorder on a secondary basis.  If the Veteran replies in the affirmative, provide proper notice to include notifying the Veteran how to substantive her claim under 38 C.F.R. § 3.310 (2010).

2.  After clarification is obtained, request an addendum opinion from the same VA examiner who conducted the February 2007 examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  

The examiner must provide all the applicable right knee diagnoses of record, and must provide comment regarding the post-service diagnoses of chondromalacia, right knee arthroscopy, partial resection of medial meniscus, effusion, degenerative joint disease, and posttraumatic arthritis.  

The examiner must also provide an opinion, in light of prior examination findings and the service and post-service evidence of record, regarding whether it is more or less likely than not (50 percent or greater probability) that any currently diagnosed right knee disorder was caused or aggravated by the Veteran's military service, including the original right knee injury and the in-service diagnoses of patella tendonitis, retropatellar pain syndrome, patellofemoral syndrome, and medial plica.  

If the Veteran indicates that she is claiming secondary service connection, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, regarding whether it is more or less likely that not (50 percent or greater probability) that any currently diagnosed right knee disorder was caused or aggravated by the Veteran's left knee disability. 

If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, schedule the Veteran for a new comprehensive examination to determine the etiology of the right knee disorder.  

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


